file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-539%20Opinion.htm




                                                               No. 99-539

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                             2000 MT 143N



                                                      STATE OF MONTANA,

                                                      Plaintiff and Respondent,

                                                                      v.

                                                      KENNETH SANDERS,

                                                     Defendant and Appellant.

                           APPEAL FROM: District Court of the Fourth Judicial District,

                                               In and for the County of Missoula,

                                      Honorable Douglas G. Harkin, Judge Presiding

                                                     COUNSEL OF RECORD:

                                                             For Appellant:

                          Jeffrey T. Renz (Steve Bolstad, Intern), Criminal Defense Clinic,

                              School of Law, University of Montana, Missoula, Montana

                                                            For Respondent:

                      Honorable Joseph P. Mazurek, Attorney General; Cregg W. Coughlin,

                                       Assistant Attorney General; Helena, Montana

                             Fred R. Van Valkenburg, County Attorney, Kirsten LaCroix,


file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-539%20Opinion.htm (1 of 3)3/28/2007 2:34:05 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-539%20Opinion.htm

                                         Deputy County Attorney, Missoula, Montana



                                                Submitted on Briefs: May 11, 2000

                                                         Decided: June 1, 2000

                                                                    Filed:

                                    __________________________________________

                                                                     Clerk

Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent. It shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 Kenneth Sanders appeals his conviction of driving while his privilege to drive was
suspended in another state, pursuant to § 61-5-212, MCA. We affirm the decision of the
Fourth Judicial District Court, Missoula County.

¶3 Sanders argues on appeal that the statute under which he was convicted is
unconstitutionally vague for lack of notice and because it lacks a requisite mental state
element. Because he did not raise those arguments in the District Court, we decline to
consider them on appeal. See §§ 46-20-104(2) and -701, MCA; State v. Heffner, 1998 MT
181, ¶ 35, 290 Mont. 114, ¶ 35, 964 P.2d 736, ¶ 35. To the extent that Sanders asserts as
he did below that Montana must civilly revoke his driver's license before he can be cited
for driving while the privilege to do so was suspended, there is no textual support in § 61-
5-212, MCA, for this claim.

¶4 Sanders's second argument on appeal is that the District Court committed error in
finding that the State of California complied with the Drivers License Compact. As the
State points out, however, the court's finding concerning the Drivers License Compact was
superfluous and has no bearing on the outcome of this case. The record indicates that

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-539%20Opinion.htm (2 of 3)3/28/2007 2:34:05 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-539%20Opinion.htm


Sanders's privilege to drive in California was suspended because of his failure to appear in
response to traffic citations. The Drivers License Compact, which applies as to convictions
in other states, therefore has no application to this case. Any error in the court's finding as
to whether California complied with the Drivers License Compact was therefore harmless
and does not constitute grounds for reversal pursuant to § 46-20-701, MCA.

¶5 Section 61-5-212, MCA, makes driving while the privilege to do so is suspended in this
or any other state a misdemeanor offense. Because Sanders's driving privileges had been
suspended in California, his act of driving in Montana was a misdemeanor offense under
Montana law.

¶6 Affirmed.

                                                        /S/ J. A. TURNAGE

                                                               We concur:

                                                    /S/ JAMES C. NELSON

                                                /S/ WILLIAM E. HUNT, SR.

                                               /S/ W. WILLIAM LEAPHART

                                                /S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-539%20Opinion.htm (3 of 3)3/28/2007 2:34:05 PM